03/30/2022
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                         Assigned on Briefs March 15, 2022

              STATE OF TENNESSEE v. JOHN DAVID GRANT

               Appeal from the Circuit Court for Robertson County
             No. 74CC4-2019-CR-609 William R. Goodman, III, Judge
                    ___________________________________

                          No. M2021-00672-CCA-R3-CD
                      ___________________________________


Defendant, John David Grant, appeals from the Robertson County Circuit Court’s
revocation of his effective six-year community corrections sentence for his aggravated
assault and vandalism of property convictions. On appeal, he contends that his counsel at
the revocation hearing provided ineffective assistance. Having reviewed the entire record
and the briefs of the parties, we affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT H. MONTGOMERY, JR., J., joined.

Brandi L. Jones (on appeal), Springfield, Tennessee; and Dan W. Dalrymple (at the
violation of community corrections hearing), Springfield, Tennessee, for the appellant,
John David Grant.

Herbert H. Slatery III, Attorney General and Reporter; Richard D. Douglas, Senior
Assistant Attorney General; Robert J. Nash, District Attorney General; and Jason White,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION


      The record contains no information about the facts of Defendant’s crimes. On July
16, 2020, Defendant pleaded guilty to one count of aggravated assault and one count of
vandalism of property. The judgment forms reflect that Defendant was sentenced as a
Range II multiple offender to six years and three years, respectively, to be served
concurrently and he was ordered to “complete intensive drug treatment through Recovery
Community as a condition of Community Corrections and [ ] follow all recommendations
for aftercare.”

       On August 14, 2020, a revocation warrant was filed, alleging that Defendant
violated the terms of his community corrections sentence by having admitted to using drugs
and by failing to return to his transitional home following his discharge from Recovery
Community. Defendant failed to appear for his scheduled court date on November 13,
2020, and the trial court issued a second revocation warrant on January 15, 2021, alleging
that Defendant failed to report and absconded to Kentucky. The warrant stated that
Defendant’s case officer discovered a photo on social media of a marriage license issued
to Defendant by Warren County, Kentucky, and a post by Defendant that “he got married
on 10/17/20.”

       On May 7, 2021, the trial court found Defendant indigent and appointed counsel to
represent him on the community corrections violation. The order appointing counsel
contains a handwritten notation that states “6-14-21 VOCC Hearing.” On May 10 and 12,
2021, Defendant filed two pro se motions for bond, in which he requested that he be granted
a bond in order to “obtain [his] own coun[sel] and gather [his] own witnesses and proof on
[his] behalf.” The motions were set to be heard on June 11, 2021.

        A revocation hearing was conducted on June 11, 2021. At the outset of the hearing,
the following exchange was had:

      [Defense counsel]: [Defendant] is set for a violation of Community
      Corrections hearing but it is my understanding that he has filed a pro se
      motion for a bond that he would like to proceed on.

      THE COURT: [Defendant], anything you want to tell me in addition to what
      you have put in your motion?

      DEFENDANT: No, sir, that’s all.

      THE COURT: Does the State wish to be heard?

      [Prosecutor]: Your Honor, [Defendant] has a long history of serving, he was
      on Community Corrections as well. I would ask that you deny the motion
      and we have a hearing today. Mr. Hawkins[, Defendant’s case officer,] is
      here. It is an allegation that he used marijuana, that he absconded and that
      he was also found in Kentucky as well. So, there are multiple allegations,
      drug use, not reporting and not being where he was supposed to be. I would
      ask that we just have a hearing today, Your Honor.
                                           -2-
       THE COURT: The basis of the allegation is a failure to maintain contact
       with the probation officer. Given the criminal history in this case and the
       allegations contained in the violation warrant, I am going to deny your
       motion. Do you want to proceed with the hearing or –

       [Defense counsel]: If I could just have a moment, Your Honor.

       Whereupon, defense counsel briefly conferred with Defendant and then informed
the court, “We will go ahead with that hearing, Your Honor.”

       Robertson County Community Corrections Officer Brian Hawkins testified that
Defendant’s guilty pleas included the special condition that he attend Recovery
Community treatment program. On August 6, 2020, Defendant admitted to having used
marijuana and methamphetamine. On August 7, 2020, Defendant was discharged from the
program for having used drugs and for failing to return to a transitional home following his
discharge. Defendant left a phone message for Mr. Hawkins on August 8th, and on August
11th, Mr. Hawkins spoke to Defendant by phone and directed him to report the following
day with documentation that he had been accepted to another recovery program, Recovery
at Wildview. Defendant reported on August 13, 2020. He admitted to having used
marijuana and methamphetamine and signed an “Admission of Drug Use Form” that was
admitted as an exhibit to the hearing.

       Mr. Hawkins filed a revocation warrant on August 14, 2020, based on Defendant’s
admitted drug use and discharge from the recovery program. Defendant failed to appear
for his scheduled court date in November of 2020, and Mr. Hawkins had no additional
contact with Defendant. In January of 2021, Mr. Hawkins discovered a post on social
media that stated Defendant had gotten married in Kentucky. Mr. Hawkins testified that
the conditions of Defendant’s release required him to obtain permission before leaving the
State of Tennessee. On January 15, 2021, Mr. Hawkins filed a second revocation warrant,
alleging that Defendant failed to report and absconded to Kentucky.

       Defendant did not testify or present any proof at the hearing. In a written order
revoking Defendant’s community corrections sentence, the trial court found that Defendant
violated the terms and conditions of his sentence by “using methamphetamine, being
discharged from Recovery Community treatment program, failing to report to his case
officer and going out of state without permission.” The trial court ordered Defendant to
serve the remainder of his sentence in confinement with credit for time served on
community corrections.

                                         Analysis
                                           -3-
        On appeal, Defendant argues that he was prejudiced by his appointed counsel’s
deficient performance at the revocation hearing in violation of his constitutional rights.
Defendant asserts that he was “blind-sided” when he appeared in court for what he believed
would be a hearing on his pro se motion for bond and the court held a hearing on his
community corrections violation instead. He contends that his counsel was ineffective for
failing to advise the court that he was not prepared for a revocation hearing. The State
argues that Defendant has failed to establish that his counsel’s performance was deficient
or that he was prejudiced. We agree with the State.

        A defendant at a revocation proceeding is not entitled to the full array of procedural
protections associated with a criminal trial. See Black v. Romano, 471 U.S. 606, 613
(1985); Gagnon v. Scarpelli, 411 U.S. 778, 786-90 (1973). However, such a defendant is
entitled to the “minimum requirements of due process,” including: (1) written notice of the
claimed violation(s); (2) disclosure of the evidence against him or her; (3) the opportunity
to be heard in person and to present witnesses and documentary evidence; (4) the right to
confront and cross-examine adverse witnesses (unless good cause is shown for not
allowing confrontation); (5) a neutral and detached hearing body, members of which need
not be judicial officers or lawyers; and (6) a written statement by the fact-finder regarding
the evidence relied upon and the reasons for revoking probation. Gagnon, 411 U.S. at 786;
Morrissey v. Brewer, 408 U.S. 471, 489 (1972).

       Our supreme court has held that “the issue of ineffective assistance of counsel in a
revocation of a community corrections sentence may be raised in a post-conviction
proceeding.” Carpenter v. State, 136 S.W.3d 608, 612 (Tenn. 2004). However, this Court
has repeatedly warned that “the practice of raising ineffective assistance of counsel claims
on direct appeal is ‘fraught with peril’ since it ‘is virtually impossible to demonstrate
prejudice as required’ without an evidentiary hearing.” State v. Blackmon, 78 S.W.3d 322,
328 (Tenn. Crim. App. 2001).

       Defendant has failed to show that trial counsel’s performance was deficient or that
he was prejudiced by any alleged deficiency. The record shows that defense counsel
conferred with Defendant after the trial court denied Defendant’s motion for bond.
Defense counsel then informed the court that Defendant was ready to proceed with the
revocation hearing. Defense counsel cross-examined the State’s only witness and made an
argument in support of reinstating Defendant’s community corrections sentence based on
Defendant’s acceptance into another drug treatment program. We thus conclude that
defense counsel’s performance was not deficient. Moreover, Defendant does not state what
evidence he would have presented to rebut the State’s proof that he violated community
corrections. He has thus failed to show that he was prejudiced by counsel’s failure to
request that the revocation hearing be reset. Defendant is not entitled to relief.
                                            -4-
        Defendant does not challenge the trial court’s finding that he violated the conditions
of his sentence or the trial court’s revocation of community corrections and imposition of
a sentence of incarceration. In any event, the record supports the trial court’s finding by a
preponderance of the evidence that Defendant admitting to having used drugs, was
discharged from the treatment program he was ordered to attend, and failed to report to his
case officer. See T.C.A. § 40-35-311(e); see also State v. Harkins, 811 S.W.2d 79, 83
(Tenn. 1991) (holding that the same principles are applicable in deciding whether the
revocation of community corrections is proper as are applicable in probation revocation
proceedings). Accordingly, the trial court did not abuse its discretion by revoking
Defendant’s community corrections sentence. Harkins, 811 S.W.2d at 82.

       Once the court revoked community corrections, it had the authority to order
Defendant to serve the remainder of his sentence in confinement. See T.C.A. § 40-36-
106(e)(4). Defendant does not argue, and we do not find, that the trial court abused its
discretion by requiring Defendant to serve the remainder of his sentence, fully incarcerated.
State v. Dagnan, -- S.W.3d --, No. M2020-00152-SC-R11-CD, 2022 WL 627247, at *7,
(Tenn. Mar. 4, 2022). The trial court properly placed in the record its findings which
support its conclusion that “at this point there is really just no other alternative for
[Defendant].” Defendant is not entitled to relief.

                                      CONCLUSION

        Based on the foregoing and the record as a whole, we affirm the judgment of the
trial court.




                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                            -5-